                                                                                                   COGAN, J.


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            CV20-519
                                                            COMPLAINT AND

                                                            JURY DEMAND




    CXtsm/* wau^L
                                                                                         Q)§®OT[Iff
    Plaintiffs,
                                                                                                JAN 2 8 2020
M


                                                                                         PRO SE OFFICE


    The City of New York, New York City Administration for
    Children's Services (ACS), Jeanette Vega, individually and
     As ACS case manager, Lottie Henderson, individually and as
     ACS manager, Wanda Fraser, individually and as ACS caseworker,
     Richard Nandalall, individually and asACS caseworker, Marlee
     Galvez, individually and asACS lawyer, Alan Sputz, individually
     And as supervisor of Marlee Galvez, Cynthia Lopez, Individually and as
     Supervisor of Marlee Galvez.

       A
           Defendants

                  .                               X




      Now comes the plaintiffs, Cynthia Walker, individually and as parent and natural guardian of the infant
      S.S., and files the Complaint against the Defendants in their individual and official capacity and thereby
      respectfully shows the Court as follows:


                                     PRELIMINARY STATEMENT

           1. This is acivil rights action, pursuant to 42 U.S.C. Section 1983, in which plaintiffs seek damages
              to redress the deprivation, under color of state law, of rights secured to them under the First,
STATEMENT OF FACTS




On June 1, 2018, plaintiff Cynthia Walker called 911 at 10:59pm. She was taken by ambulanceto
Woodhull Hospital and treated for alcohol intoxication.


Four other adults— Tessa Zompanis Citera, Giovanni Citera, and Giovanni Citera's parents were present.
Plaintiffs daughter, plaintiffs, was not allowed to stay with any ofthese peopleand was taken firstto a
police precinct andthen to Woodhull Hospital, in spite of no injuries or harm.

PlaintiffWalker was admitted to Woodhull Hospital at approximately midnight and released at
approximately 7am. ACS seized plaintiffchild S fifteen minutes prior to plaintiffWalker's release.


On June 4, 2018, plaintiffWalker consented to the temporary release of plaintiffchild S to her father,
David Snyder. Plaintiff child S was not placed with him, and remains legally in thecare and custody of
the Commissioner of ACS.

OnJune 17, 2018 plaintiffWalker entered alcohol treatment at Heartshare St. Vincent's, 66 Boerum Place
in Brooklyn. PlaintiffWalker was not diagnosed as an alcoholic in substance abuse screening, but
completed full course of alcohol abuse treatment with full compliance anyway onNovember 21, 2018.

Heartshare St. Vincent's is an agency which contracts with ACS.

PlaintiffWalker signed a HIPPA release for Heartshare St. Vincent's to communicate freely with ACS
regarding plaintiffWalker.

ACS caseworker Wanda Fraser contacted Barbara Simmons and Lynette Greene of Heartshare St.
Vincent's and received favorable updates regarding plaintiffWalker, which she communicated to the
Family Courtin court-ordered progress reports.


On December 5, 2018 defendant Wanda Fraser signed acourt ordered report stating that plaintiffWalker
was "due to graduate" from alcohol treatment, and that her therapist, Lynette Greene had "no concerns"
for her, after a diagnosis of adjustment disorder and anxiety from domestic violence.
On December 6, 2018—24 hours later—Wanda Fraser signed an Amended Petition put forth by ACS.
She sighed—under oath, as sole deponent—Amended Petition stating that plaintiffWalker was *not* in
an alcohol rehabilitation program, and had mental health issues but refused therapy.

Defendant Fraser has never submitted another report to the court, orcorrected her false statements in
Amended Petition.

But for the false and misleading Amended Petition, and continued maintenance of allegations in same,
plaintiffchild S would have been returned tothe care of plaintiffWalker more than a year ago.
    Fourth, and Fourteenth Amendments to the United States Constitution. Plaintiffs also seek
    damages for the deprivation of their rights under New York Law. Defendants interfered with the
    Plaintiff Child's care and custody, and restricted their access to their parent, the adult Plaintiff,
    without consent, probable cause, or due process of law where restricted from access to Plaintiff
     Child.                                                                                 r u • . u
      Plaintiffs bring these claims under the laws of the United States and for violation of their rights,
     including unlawful seizure, malicious prosecution, and procedural due process violation from the
     continued removal of the child from care under false pretenses, substantive due process
     violations, custodial interference, and negligence.




                                  JURISDICTION




3. Jurisdiction is conferred on this court by 28 U.S.C. 1343(3) and (4), which provide for original
jurisdiction in this court of all suits brought pursuant to 42 U.S.C. 1983. Jurisdiction is also conferred by
28 U.S.C. 1331 (a) because the case arises under the Constitution and laws of the United States.
Pursuant to 28 U.S.C. 1367, this court has pendent jurisdiction over Plaintiff's state law claims.


                               VENUE




4. Venue is proper for the United States District Court for the Eastern District of New York pursuant to
28 U.S.C. 1391 (b) and (c).



                              PARTIES




5. Plaintiff S.S., child by parent and natural guardian Plaintiff Cynthia Walker, at all times mentioned
 herein, is a resident ofthe City of New York, County of Kings.
6. Plaintiff Cynthia Walker, individually, at all times mentioned herein, is a resident of the City of New
York.


7. Defendant Wanda Fraser, at all timess mentioned herein, is sued individually and as a caseworker
with ACS.


8. Defendant Richard Nandalall, at all times mentioned herein, is sued individually and as a caseworker
with ACS.


9. Defendant Lottie Henderson, at all times mentioned herein, is sued individually and as a case manager
with ACS.


10. Defendant Jeanette Vega, at all times mentioned herein, is sued individually and as a case manager
with ACS.


11. Defendant Marlee Galvez, at all times mentioned herein, is sued individually and as a lawyer with
ACS.


12. Defendant Cynthia Lopez, at all times mentioned herein, is sued individually and as supervisor with
ACS.


13. Defendant Alan Sputz, at all times mentioned herein, is sued individually and as a supervisor with
ACS.


14. At all times mentioned herein, upon information and belief, Defendant New York City's
Administration for Children's Services (ACS), was and continues to be, authorized by New York State law
to investigate complaints of child abuse and neglect and to care for children remanded to foster care.
Children remanded to foster care are in the legal custody of the Commissioner of ACS.

15. At all times hereinafter mentioned the defendants, either personally or through their employees,
were acting under color of state law and/or in compliance with the official rules, regulations, laws,
statutes, customs, usages, and/or practices of the State or City of New York.

16. Each and all of the acts of the defendants alleged herein were done by said defendants while acting
in the scope of their employment.

17. Each and all of the acts of the defendants alleged herein were done by said defendants while acting
in furtherance of their employment.




        FIRST CAUSE OF ACTION: INADEQUATE TRAINING AND SUPERVISION
Plaintiffs repeat and re-allege the forgoing.

Defendants City provided grossly inadequate and unprofessional training and supervision for their
agents and employees regarding:

A investigating child abuse and neglect cases

Bproper documentation of any evidence used to determine whether there exists probable cause to
believe that the care of a parent presents an imminent danger to the child's life or health;

C. The constitutional rights of parents and children in child welfare investigations.

D. the rights of parents to be free from abuse of process.

E. providing proper services for children in their care.

Defendants City knew or should have knownthat their employees were improperlytrained and
supervised in said issues.

Defendants City knew or should have known that their employees would confront said issues in their
work and that, without training, would make the wrong decisions on said issues.

By reason of their lack of training, Defendants Nandalall, Fraser, Henderson, Vega, and Galvez
improperly detained the plaintiff child S.S.

By reason of their lack of training, all Defendants detained child Plaintiff from adult Plaintiff and then
restricted the child's access to their parent, without adequate notice to Plaintiffs, without adequate
investigation, and without due process of law.

Asa result of Defendant's actions, the adult Plaintiffsuffered the loss of the custody and care and
guidance of her child; the child plaintiff suffered herloss ofliberty and was deproved ofthe careand
guidance of her mother; and both plaintiffs suffered extreme humiliation, pain and suffering, terror,
mental anguish and depression.



SECOND CAUSE OF ACTION: FAILURE TO PROVIDE DUE PROCESS




Plaintiffs reallege and incorporate by reference the prior paragraphs.

When defendants were obligated by Social Services law to evaluate Adult Plaintiff's parenting skills,
defendants entered into a special relationship with the child S.S. that imposed upon defendants an
affirmative duty to care for and protect S.S. under the Due Process Clause of the Fourteenth
Amendment to the United States Constitution.
Defendants breached that duty. Defendants actions and omissions were a substantial departure from
the exercise of reasonable professional judgment, practice, and standards, were grossly negligent, and
amounted to a deliberate indifference to Plaintiff's health. As the plaintiff child was in the custody of
defendant City, defendant had a special relationship with the child, and owed her a duty of adequate
supervision.

Defendant City had a duty to use the highest degree of care in supervising children placed in their care,
including the child plaintiff.

Defendant City breached this duty. Defendants actions and omissions were a substantial departure from
the exercise of a reasonable professional judgment, practice, and standards, were grosslynegligent and
amounted to deliberate indifference to the plaintiff child's health and welfare.

Defendants acted with deliberate idifference to and callous disregard of repeated and clear indications
that there was no basis for plaintiffchild's continued detention, and plaintiffchild's extreme distress,
poor hygiene, and educational neglect.

Defendants failed to ensure the saftey and well-being of the child while they were supervising her
because they did nothing when they found out there was no basisfor the child's continued detention,
and that she was suffering, thereby proximatelycausing her substantial and unnecessary emotional
harm from the continued separation from her mother.

By virtue of the foregoing, the Caseworker Defendants,the Lawyer defendant, and the supervisor
defenants deprived Plaintiff Child of rights protected by the Due Process Clause of the United States
Constitution.


S.S's substantive due process rights were clearlyestablished constitutional rights at the time of
Defendant's acts and omissions, and a reasonable individual would have known that their acts and
omssions would violate these clearly established constituitional rights.

By reason of the foregoing, the Child Plaintiff suffered significant pain and suffering, terror, mental
anguish and anxiety.




THIRD CAUSE OF ACTION: INTERFERENCE WITH PARENT'S CUSTODY OF MINOR CHILDREN

Plaintiff realleges and incorporate by reference prior paragraphs.

By detainiing the child Plaintifffrom adult plaintiff, all defendants unlawfully interfered with plaintiff's
custody of her minor child.

As a result of defendants' actions, the adult plaintiff has suffered the continued loss of the custody of
and restricted access to the child; the plaintiff child suffered the loss of liberty and the care and
guidance of her mother, and all plaintiffs suffered extreme humiliation. Pain and suffering, terror,
mental anguish and depression.
FOURTH CAUSE OF ACTION: UNLAWFUL SEIZURE


Plaintiffs reallege and incorporate by reference all prior paragraphs.

By refusing to make a service plan, verify voluntarily completed services and continuing the
removal and detention of the Plaintiff Child, defendants unlawfully imprisoned Plaintiff Child.

As a result of Defendants actions, the PlaintiffCynthia Walker suffered the loss and restrictions
on her parental access to her child.

As a result of defendants actions, the adult plaintiff suffered the loss of the care and custody
and guidance of her child; the plaintiff child suffered the loss of liberty and was deprived of the
care and guidance of her mother; and all plaintiffs suffered extreme humiliation, pain and
suffering, terror, mental anguish and depression.


FIFTH CAUSE OF ACTION: SPECIAL DUTY OF CARE

Plaintiffs reallege and incorporate by reference all prior paragraphs.

All of the defendants prolonging the detainment of the child Plaintiff constitutes gross breaches
of said duty and gross deviations from accepted professional standards.

As a result of Defendants' actions, the adult plaintiff suffered the loss of the care and custody
and guidance of her child; the child plaintiff suffered loss of liberty and was deprived of the care
and guidance of her mother; and all plaintiffs suffered extreme humiliation, pain and suffering,
terror, mental anguish and depression.


SIXTH CAUSE OF ACTION: CUSTODIAL INTERFERENCE

All prior paragraphs are realleged and incorporated by reference herein.
The actions of omissions of all the Defendants caused the custodial interference of Plaintiffto
maintain unrestricted access to her child, the infant Plaintiff, herein in violation of her rights.

These unlawful acts were caused by the acts and/oromissions of the Defendants complained of
herein.

Plaintiff was denied the enjoyment of her child's company even though no service plan
requirements were set, and Plaintiff completed voluntary services as condition for return of child
by statute.

Even after discovery of all service completion, defendants continued to keep the child from her
mother during some of her most formative years.


SEVENTH CAUSE OF ACTION; 42 U.S.C. 1983/Deliberate lndifference:Due Process

(Against All Defendants)
Each of the foregoing paragraphs is hereby repeated and incorporated by reference as if fully
set forth herein.
All of the Defendants acted under color of New York State law.

S.S. had a constitutional right to be free from unjustified intrusions on her personal liberty,
privacy, and security, in the form of physical and psychological abuse, while in government
custody.

S.S. had a constitutional right to be protected from physical and psychological injury while in
government custody.

Defendants failed to supervise S.S. properly while she was in state care. She suffered extreme
emotional distress and anxiety, but was not provided with an appropriate therapist. She suffered
from poor hygiene and educational neglect. Defendants reckless screening and investigation
and monitoring of plaintiff child's placement was a substantial factor leading to the denial of the
constitutionally protected liberty, privacy, and personal security interests of S.S., and her
substantive due process right to protection from harm in which she continued to be separated
from her mother.

The failure of City Defendantsto supervise the foster care system, as described above, was so
widespread as to demonstrate a deliberate indifference to the needs of children placed in foster
care that it constituted a municipally sanctioned custom or policy.

These policies concerning the supervision of children in foster care were conducive to violations
of constitutional rights and they played a substantial part in the denial of S.S.'s constitutional
rights.

Defendants knew or should have known that inadequate supervision was likelyto result in the
violation of constitutional rights of S.S. and others in foster care.

Defendants knew or should have known that a failure to supervise and failure to act to remedy
the inadequate oversight of New York City's foster care system would lead to violations of the
constitutional rights of S.S. and others in foster care.

Defendants had an obligation to provide S.S. with necessary and competent therapeutic
treatment while in government custody, appropriate and adequate education and hygiene.
Defendants knew that they did not make a referral to a therapist, that S.S. has persistently poor
hygiene, and that she was brought late to school more than 100 times.
Defendants deliberate indifference to S.S. needs has prolonged her suffering, neglect, trauma,
and illegal detention.

By reason oftheir acts and omissions, Defendants, acting under color of state law, in gross and
wanton disregard of S.S.s rights, deprived S.S. of her liberty, privacy, and security, and her right
to be free from unjustified intrusions on her personal security, in violation of the Fourteenth
Amendment to the United States Constitution.
As a result of defendants' failures, S.S. was subjected to repeated pain and suffering, terror,
mental anguish, anxiety, and mental injuries from continued separation from her mother, and her
mother suffered from the continued separation from her child.

EIGHTH CAUSE OF ACTION
Negligence
(Against All Defendants)

Each of the foregoing paragraphs is hereby repeated and incorporated by reference as if fully
set forth herein.

The Defendants had a duty to care for the health, safety, and well-being of children in foster
care.


As S.S. was in the custody of the City Defendants, they had a special relationship with S.S. and
owed her a duty of adequate supervision.

The Defendants had a duty to use the highest degree of care in supervising foster children,
including S.S.

The Defendants breached this duty by their reckless screening, investigation, and supervision of
David Snyder, and theircontinued placement of S.S. in his care afterthey discovered trauma,
neglectof hygiene, and educational neglect, and no risk to S.S. if returned to her mother.
Defendants continued to traumatize S.S. by denying and restricting her access to her mother,
after they knew it harmed her, and for no good cause.

In failing to return S.S. to her mother, Defendants failed to exercise reasonable care in
supervising S.S.

As a result of the failures of the defendants, and the breach of their duty, S.S. was subjected to
extended foster care placement and separation from her mother.

As a result of the failures of the aforementioned defendants, S.S. suffered terror, mental
anguish, anxiety, and mental injuries.

PRAYER FOR RELIEF

Wherefore, S.S., child by her parent and natural guardian Cynthia Walker, individually, pray that
this court enter Judgment against all of the Defendants jointly and severally:

Awarding Plaintiff S.S. compensatory damages in the amount of TEN MILLION DOLLARS
($10,000,000)
Awarding Plaintiff Cynthia Walker individual compensatory damages in the amount of TEN
MILLION DOLLARS ($10,000,000)
Awarding Plaintiffs reasonable attorneys fees pursuantto 42 USC 1988
Awarding Plaintiffs costs and disbursements of this action
Awarding such other and further reliefas the Court seems just and proper



DEMAND FOR TRIAL BY JURY
ra^rsBsw:*byjuryfor aH c,aims and issues in i,s conp,aintto
 Respectfully submitted,
Cynthia Walker             -


New York, New York
                                         ACf9 $£44-
January2g, 2020                          lo. $»Y mo
TO:


Wanda Fraser, CPS caseworker
Administration for Children's Services
150 Williams Street
New York, NY. 10038

Lottie Henderson
Administration for Children's Services
150 Williams Street
New York, NY 10038

Jeanette Vega
Administration for Children's Services
150 Williams Street
New York, NY 10038

Richard Nandalall
Administration for Children's Services
150 Williams Street
New York, NY 10038

Marlee Galvez
Administration for Children's Services
150 Williams Street
New York, NY. 10038

Cynthia Lopez
Administration for Children's Services
150 Williams Street
New York, NY. 10038

Alan Sputz
Administration for Children's Services
150 Williams Street
New York, NY. 10038
